Title: From Benjamin Franklin to Francis Coffyn, 22 August 1781
From: Franklin, Benjamin
To: Coffyn, Francis


Sir
Passy, Aug. 22. 1781.
I received the Letter you did me the honour of writing to me on the 18th Instant, recommending the Case of Thomas Beer and Samuel Steevens, Ropemakers, who have been obliged to flee from England on Account of their having assisted our Prisoners to escape, and who desire to go to America. It is very expensive and difficult to transport Families in Time of War, and they may be taken and carried back to England. I should therefore think it adviseable for them to get into Work at Dunkerque or Ostend, & maintain themselves there till a Peace: Or if they cannot find Employment at those Places, to go to Holland where at present there is a great Demand for all kinds of Workmen who are useful in fitting out Ships. In either of these Cases, if they should want a little present Money for Subsistence till they get into Work, or to help them to Holland, I am willing you should supply them not exceeding ten Guineas.
I thank you much for your Offer to continue your kind Care of our escaped Prisoners. As there is now a considerable Commerce carried on between America & Holland, & many American Vessels are continually going from Amsterdam, where also the United States have a Minister residing, Mr Adams; and as the Expence is much greater in travelling hither from Dunkerque & from hence to Nants or l’Orient, than it would be from Dunkerque to Holland, I would request that for the future, you would send the Prisoners that way recommending them to the Care of John Adams Esq. Minister of the United States of America at Amsterdam. And also that you would desire your Friend at Ostend to give them the same Direction. I have the honour to be, Sir,
Mr Coffyn, Mercht. Dunkerque
